ITEMID: 001-82568
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2007
DOCNAME: CASE OF GALKIN v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6;Violation of P1-1
JUDGES: Christos Rozakis
TEXT: 4. The applicant was born in 1939 and lives in Barnaul, the Altay Region.
5. On 20 December 1998 police searched the applicant's house.
6. On 20 June 2000 the Industrialnyy District Court of Barnaul found, upon the applicant's complaint, that the search had been unlawful. The judgment was not appealed against and acquired legal force ten days later. On 8 May 2001 the Presidium of the Altay Regional Court rejected the Prosecutor's application for supervisory review and upheld the judgment of 20 June 2000.
7. On 18 December 2003 the Oktyabrskiy District Court of Barnaul granted the applicant's action against the Ministry of Finance of the Russian Federation for compensation of non-pecuniary damage sustained as a result of the unlawful search and awarded the applicant 5,000 Russian roubles. By a decision of 24 March 2004 the Altay Regional Court upheld the judgment on appeal. On 29 July 2004 the Oktyabrskiy District Court issued a writ of execution.
8. On 15 October 2004 the applicant forwarded the writ of execution to the Ministry of Finance, but on 10 November 2004 the Ministry of Finance returned it to the applicant on the ground that he had failed to submit a duly certified copy of the judgment of 18 December 2003 and a payment request with indication of his bank account.
9. On 6 December 2004 the applicant re-submitted the enforcement materials to the Ministry of Finance. However, on 12 January 2005 the Ministry of Finance returned them to the applicant for the reason that the date of delivery of the judgment had been indicated incorrectly.
10. On 8 February 2005 the enforcement documents were once again forwarded to the Ministry of Finance.
11. The date on which the judgment was enforced is disputed by the parties. According to the Government, the judgment was fully enforced on 2 May 2005. From the applicant's submissions it follows that he had received the amount awarded by the judgment of 18 December 2003 on 2 May 2006.
VIOLATED_ARTICLES: 6
